This case is a companion one to that of W.L. Allison,Appellant, v. City of Phoenix, a Municipal Corporation, Fred J.Paddock, R.E. Patton, Chester A. Sipes, J.B. Guess and LesterDeMund, City Commissioners of the City of Phoenix, Oliver H.Loch, City Treasurer of the City of Phoenix, and L.W. Rowles,City Clerk of the City of Phoenix, Appellees, ante, p. 66,33 P.2d 927, just decided.
For the reasons stated in the opinion in the case just cited, the judgment of the superior court of Maricopa county is affirmed. *Page 82